﻿Let me begin by
welcoming the United Nations new Member,
Switzerland who has always been devoted to the cause
of the United Nations and has now finally decided to
join us. I look forward to welcoming East Timor as the
newest Member of the Organization in the very near
future. I would also like to pass on my congratulations
to the newly elected President of the General
Assembly.
Today I would like to address three subjects of
major concern for our globalizing world: the struggle
against terrorism, human trafficking, and sustainable
development.
A year ago today, the whole world was still
recoiling from the horrendous terrorist attacks in the
United States. Immediately after the terror attacks,
most States, including Estonia, and almost all
international organizations expressed their solidarity
with the United States.
12

We also associated ourselves with the North
Atlantic Council's statement of 12 September 2001,
which invoked article 5 of the Washington Treaty, as
well as with relevant European Union statements and
undertakings.
Estonia is actively participating in the
international coalition to combat terrorism. We have
contributed a search and rescue team to Operation
Enduring Freedom under United States leadership. Our
highly trained explosives detection dog team is
presently serving in Afghanistan alongside the forces
of the other countries, which are helping to restore
order in that war-torn land.
We appreciate the noteworthy role of the United
Nations and its Security Council in the universal
campaign against terrorism. We fully recognize the
importance of preventive measures and further
standard-setting in this field. To date, not a single
crime that could be classified as terrorism has been
committed in Estonia. However, let me assure you that
Estonia will continue to make all efforts necessary to
fulfil its role in this ongoing quest for comprehensive
international security.
Indeed, I can announce for the record that Estonia
has ratified all the relevant United Nations conventions
and has promptly presented reports to the appropriate
parties about the implementation of the various
Security Council resolutions.
We are confident that truly joint efforts, which
make use of the input of all States, will eventually
enable the international community to make
remarkable progress in the global struggle against
terrorism. In this regard, cooperation to counter the
proliferation of weapons of mass destruction is of
particular significance, since sooner or later, terrorists
might actually gain access to these ghastly tools of
doom.
Today, the United Nations faces the challenge of
upholding its authority. For the sake of our future, and
the prestige and relevancy of the United Nations, it is
essential that the United Nations does not shy away
from reacting effectively and decisively when
confronted with real and formidable dangers. Full and
unconditional implementation of Security Council
resolutions is obligatory for all Members, just as is the
effective enforcement of these resolutions.
Therefore, we value highly the decisiveness of
the international community to implement the
resolutions dealing with Iraq. Estonia supports the
Secretary-General's further efforts to obtain Iraq's
compliance with the Security Council resolutions. The
return of the United Nations weapons inspectors to Iraq
is just a beginning. Further acts will have to follow.

The possible results of international
indecisiveness and appeasement are well illustrated by
the history of the League of Nations, which
disappeared from the international arena, just as did
some of its member States, including my homeland,
Estonia. The result was an international conflagration
that left a large part of the civilized world in ruins, the
very ruins upon which the United Nations Organization
was founded. This taught us all a very essential
lesson — inaction can often be much more disastrous
than action.
Another important issue which deserves to be
touched upon here is human trafficking, in particular
trafficking in women. The Estonian Government
recently acceded to the three Protocols additional to the
United Nations Convention against Transnational
Organized Crime, including the Protocol to Prevent,
Suppress and Punish Trafficking in Persons, Especially
Women and Children. In June 2001, at the Women and
Democracy Conference in Lithuania, the Nordic and
Baltic Ministers for Gender Equality decided to launch
a joint Nordic-Baltic information campaign against
trafficking in women.
The aim of the campaign, which will continue at
least until the beginning of 2003, is to turn the general
public's attention to the problems of prostitution and
trafficking in people and to initiate public discussion
about the problems surrounding the issue of trafficking
in women. The joint campaign is being carried out
simultaneously in the eight Nordic and Baltic
countries, with all relevant institutions concentrating,
throughout this year, on the matter of how best to
combat this problem. We hope that we will soon have
some concrete proposals for drafting amendments to
appropriate national legislation.
The problem of trafficking in women, however, is
part of a broader series of issues relating to women,
including their position in society, their participation in
the decision-making process and so on. In order to
discuss all of these topics in depth and to highlight
13

women's role in democratic societies, Estonia will
host, in February 2003, a major international
conference on women and democracy. I sincerely hope
that that conference will help to further the cause of
women's rights.
Another crucial issue on the global agenda, and
the last topic that I wish to speak about, is development
cooperation and sustainable development. Having
participated in the Monterrey discussions, and in the
wake of the Johannesburg Conference, I would like to
emphasize that the most important factor for sustained
and sustainable development is a clear national goal
and a road map for achieving it. Estonia is in the
process of drafting a special sustainable development
strategy, a process involving the cooperation of both
civil society and the private sector.
Estonia acknowledges the problem of
environmental deterioration, and we have taken action
to tackle it. Estonia has ratified the Kyoto Protocol —
among many other international and regional
agreements concerning the environment — and we will
do our best to fully implement the decisions made in
Johannesburg.
Since the successful implementation of recent
international decisions depends largely on the
concerted action of the various parties, communication
and access to information are becoming key issues.
Bridging the digital divide between the haves and the
have-nots is essential if we want all countries to benefit
equally from globalization. Thanks to our rapid rate of
progress, Estonia has been able to support development
in various other countries.
The creation of an e-governance academy in
Estonia — a cooperative effort involving the Estonian
Government, the United Nations Development
Programme and the Open Society Institute — is a
significant step towards bridging the digital gap with
the countries of the Caucasus and Central Asia. The
academy will also be open to other interested regions.
The academy will draw on the experiences gained in
various environments, thereby providing broad
knowledge that will enable participants to choose or
create the best solution for their particular situation.
Among other things, this project demonstrates the
synergy that can be created from cooperation between
Governments, international organizations and non-
governmental organizations.
Today I have spoken about some of the issues on
the global agenda, all of which have been discussed at
length at recent international meetings and
conferences. Those discussions provided us with useful
signposts, agreements and decisions. Now it is time to
implement them.




